IN THE SUPREME COURT OF THE STATE OF NEVADA


                JOSE AGUILAR,                                              No. 82836
                                            Appellant,
                             vs.
                BRIAN WILLIAMS, WARDEN,                                      FILED
                                  Respondent.
                                                                                 SEP 1 0 2021
                                                                                         P•ROWN
                                                                                       RENE COURT

                                                                                      YCL
                                     ORDER DISMISSING APPEAL

                            This is a pro se appeal from a district court order dismissing a
                petition for a writ of habeas corpus. Eighth Judicial District Court, Clark
                County; Erika D. Ballou, Judge.
                            Appellant has filed a pro se motion to voluntarily dismiss his
                appeal of a writ of mandamus. In his notice of appeal, appellant explains
                that the district court treated his petition for a writ of mandamus as a
                petition for a writ of habeas corpus and denied it. Under these
                circumstances, appellant's motion to dismiss his writ of mandamus is
                treated as a motion to dismiss this appeal from the order disrnissing
                appellant's petition for a writ of habeas corpus. The motion is granted and
                this appeal is dismissed.
                            It is so ORDERED.




                                        Cadish
                                                CRIK                , J.



                                                                                       Nap,
                                                                                              J.
                Pickering                                    Herndon
SUPREME COURT
       OF
     NEVADA

(0) I947A
                                                                                              62)40
                 .
                                                         „   *                                     "
                                                                             ,
                                                             44:2
                   cc:   Hon. Erika D. Ballou, District Judge
                         Jose Aguilar
                         Attorney General/Carson City
                         Attorney General/Las Vegas
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    AD.                                       2